DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
This Office Action is in responsive to the amendments/arguments dated 12/03/2020. Currently, claims 1-20 are pending for consideration.

Terminal Disclaimer
The terminal disclaimer filed on 12/03/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,191,037 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 1, the best arts found during the examination process, Banerjee (U.S. PGPub 2014/0169194 A1) and Deisher (U.S. PGPub 2008/0240313 A1), disclose a wireless device comprising a first receiver, a second receiver, a mixer but fail to disclose, suggest or imply one or more controllers configured to switch the first intermediate frequency to a second intermediate frequency if an interference in the RF signal exceeds a frequency threshold, wherein the one or more controllers is configured to process an RF signal received from the second 
Therefore, claims 1-15 are allowed.
Consider claim 16, it contains similar allowable subject matter as indicated in claim 1 above; therefore, claims 16-20 are allowed for the same reason.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Junpeng Chen/
Primary Examiner, Art Unit 2645